Detailed Action
Information Disclosure Statement
The information disclosure statement filed 05/09/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cunningham II et al (US 2008/0207307 A141) generally discloses a smart card used in a gaming environment.
Regarding claims 1 and 2 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receive participation data from the player's mobile electronic device if it is determined that the player's mobile electronic device is authorized, wherein once the player's mobile electronic device is permitted to participate in the one or more games of chance, the player's mobile electronic device is deemed a trusted gaming device for use within a gaming establishment, and wherein while the player's mobile electronic device is deemed a trusted gaming device, the player's mobile electronic device is permitted to transfer funds into or out of a fund account for use by the player for gaming or non-gaming use  

Regarding claim 7, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein once the player's mobile electronic device is permitted to operate with the gaming system manager, the player's mobile electronic device is deemed a trusted gaming device for use within a gaming establishment, and wherein while the player's mobile electronic device is deemed a trusted gaming device, the player's mobile electronic device is permitted to transfer funds into or out of a fund account for use by the player for gaming or non-gaming use, wherein the fund account is associated with the player  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715